Appeal from a judgment of the County Court of Madison County (DiStefano, J.), rendered January 5, 2004, convicting defendant upon her plea of guilty of the crimes of grand larceny in the fourth degree and forgery in the second degree.
*713Defendant was charged in a six-count indictment with multiple counts of larceny and forgery arising from her fraudulent use of a credit card and checks belonging to a resident of the adult care facility where she worked. She pleaded guilty to grand larceny in the fourth degree and forgery in the second degree in full satisfaction of the indictment. No specific sentence was promised as part of the plea agreement, although County Court agreed that the sentences would be concurrent and would not exceed 1 to 3 years in prison. Defendant was also required to pay restitution. At sentencing, County Court imposed concurrent prison terms of 1 to 3 years. Defendant now appeals.
Notwithstanding the lesser sentence recommended by the presentence report which was adopted by the prosecution and defense counsel, County Court was not bound to impose this sentence. Rather, County Court retained discretion with respect to sentencing (see People v Rawdon, 296 AD2d 599, 599 [2002], lv denied 98 NY2d 771 [2002]) and the only limitation made a part of the plea agreement was that the prison terms run concurrently and not exceed 1 to 3 years. After considering the reprehensible nature of defendant’s crimes, involving the exploitation of the elderly, County Court was justified in imposing concurrent 1 to 3-year prison terms. Inasmuch as we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence, we decline to disturb the judgment of conviction (see People v Jones, 11 AD3d 818 [2004]; People v Morrison, 290 AD2d 808, 810 [2002], lv denied 98 NY2d 653 [2002]).
Cardona, P.J., Crew III, Feters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.